Plaintiff in error has not set out in his brief, as required by rule 25 (20 Okla. xii, 95 Pac. viii), any specifications of error; nor does the brief contain any statement of the act or ruling of the court of which he complains. *Page 178 
We are left to infer, from a reading of the entire brief, upon what grounds he seeks to reverse the cause; but the court will not review records in this way. Where plaintiff desires to reverse a judgment or order of the trial court, he should, as required by rule 25, challenge the attention of this court by specification of error in his brief to the act or ruling of the trial court by which he was injured because of error committed by the trial court; and upon failure to do this, as required by said rule 25, his cause will be dismissed. Lawless v.Pitchford, 33 Okla. 633, 126 P. 782; Williams v. Haycraft, 33 0kla. 697, 127 P. 494.
The appeal of plaintiff in error is accordingly dismissed.
All the Justices concur, except DUNN J., not participating.